PER CURIAM:
Nelson Anthony Mayes appeals the district court’s order denying his 18 U.S.C. § 3582(c) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Mayes, No. 3:04-cr-00320 (E.D.Va. Dec. 8, 2008). We deny Mayes’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.